Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reissue Declaration is Defective
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414 II.
MPEP § 1414 II B states: “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
MPEP § 1414 II C states: “In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”
The error statement in the Reissue Declaration only states that claims 1 and 5 and new claims 17-26 are to be broadened.  This is followed by a copy of the claims with brackets and underlining. 
A new Reissue declaration is required.

	Claim Rejections - 35 USC § 251	
Claims 1-26 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 17-26 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Step One: Claims 17-26 are broader in scope than all of the claims of US Patent 10,230,110 (Hereafter “The ‘110 Patent). 
Claims 1 and 5 and their dependent claims 2-4 and 6-16 of the ‘110 Patent require that the coating of crystalline silicon is inside a stabilizing magnesium oxide coating. Claim 5 of the ‘110 Patent is a method claim requiring a step for subjecting the valve metal filaments to a simultaneous magsnesiothermic co-reaction to produce the silicon coating in a stabilizing magnesium oxide coating.  Reissue claims 17-26 do not require that the coating of crystalline silicon is inside a stabilizing magnesium oxide coating or a magnesiothermic co-reaction.     
Therefore, reissue claims 17-26 are broader in scope than the claims of the ‘110 Patent.  
Step Two: The broadening aspects of the reissue claims were surrendered in the patent application which matured into the ‘110 Patent. The stabilizing magnesium oxide coating limitation was added to the independent claims in the US Patent Application 15/694,575 in an amendment filed 29 November 2018. Remarks submitted with the amendment argued that neither Kumta nor Canham teaches or suggest a coating of crystalline silicon inside a stabilizing magnesium oxide coating (see pages 5-6 of the remarks).  The Examiner subsequently allowed the claims on 20 December 2018 and discussed the prior art’s failure to teach the claimed magnesiothermic co-reaction in a reasons for allowance.

Step Three: Reissue claims 17-26 are not materially narrowed in other aspects of the surrender-generating limitations so as to avoid the recapture rule.  When compared to the claims of the ‘110 Patent, the stabilizing magnesium oxide coating has been entirely eliminated from claims 17-26.  Likewise, the magnesiothermic co-reaction limitation has been entirely eliminated from reissue claims 21-23 and 26.  Reissue claims that are broader than the original patent claims by entirely omitting the surrender-generating limitation without a related replacement limitation are barred by the recapture rule even though there is narrowing of the claims by adding limitation(s) not related to the surrendered subject matter. (See MPEP 1412.02 II C and MPEP 1412.02 III B 1).
Therefore, claims 17-26 are rejected as being impermissible recapture of broadened subject matter surrendered in the application which matured into the ‘110 Patent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 11 of U.S. Patent No. 10,403,902 (Hereafter “The ‘902 patent”) in view of US 2013/0149605 to Kakehata et al (Hereafter “Kakehata”). 
Claims 1-3 and 5 of the ‘902 patent recite a nearly identical “electrically active electrode material for use with a lithium ion cell” to that of the instant reissue claims 17-20.  The only difference between claim 17 and claim 1 of the ‘902 patent is that claim 1 fails to state that the silicon coating is crystalline and the silicon is metallurgically bonded to the valve metal filaments. Kakehata teaches that tantalum, niobium and hafnium are elements which react with silicon to form silicides [0082]. Kakehata also teaches that silicon’s electrical conductivity is higher when crystalline than when amorphous (see [0031] and also [0088]).  Therefore, a person of ordinary skill in the art would have expected that silicon coatings on tantalum, niobium or hafnium metals for the purpose of making electrically active electrode material for use with lithium ion cells would be metallurgically bonded resulting in the formation of silicides with the filament metals and that they would be crystalline to have enhanced electrical conductivity.  
The above facts are likewise true when comparing instant claims 18 and 25 to claim 2 of the ‘902 patent as well as claim 19 with claim 3 of the ‘902 patent and claim 20 with claim 5 of the ‘902 patent and claim 24 with claim 11 of the ‘902 patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20, 24 and 25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2012/0219860 A1 to Wang et al (Hereafter “Wang”).
Wang teaches hetero-nanostructure materials for use in battery electrodes including conductive silicide cores having a silicon particulate coating (see abstract).  With regard to claim 17, Wang teaches that nanobeams 15 nm thick in nanonet sheets ([0048]) also described as ‘complex nanosheets’ combine highly conductive complex nanoparticles with a lithiable coating ([0049]).  While focusing on Si-TiSi2 materials, Wang also teaches that titanium silicide can be replaced with tantalum silicide which anticipates the claimed use of an alloy of tantalum as the valve metal upon which silicon coating is metallurgically bonded (see [0042]). Figures 8A and 8B as well as [0051] and [0058] of Wang teach that the silicon is crystalline silicon.  
With regard to claims 18, 19 and 25, the 15nm thickness taught by Wang above anticipates the claimed requirements for less than 10 microns, less than 5 microns or below about 1 micron respectively.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014147885 (referring to the machine translation provided in the information disclosure statement, hereafter “ WO ‘885”) in view of Wang.
WO ‘885 teaches methods of making metal nanowire nonwoven fabric and electrodes for Li-ion batteries (see abstract and [0049] to [0052]). With regard to claim 2 that was coated by known sol-gel methods (see [0062] and [0102] to [0105] as well as figure 19 of the original publication reproduced herein). 

    PNG
    media_image1.png
    650
    740
    media_image1.png
    Greyscale

The nanowires are stated to be about 120 nm in diameter at [0097] and are depicted in microphotographs with scale reference as figures 20-22 of the original publication.    Since the silicon coating process of WO ‘885 is the same as that of the instant invention, it can be assumed that the resulting coating is metallurgically bonded to the metal fibers.
WO ‘885 does not teach that the metal nanowires are made of tantalum, niobium, an alloy of tantalum, an alloy of niobium and an alloy of hafnium. WO ‘885 chooses Si-Ni combined with Ni wires in [0104]. Wang teaches that silicon-coated tantalum silicide can be used in nanoscale structures for high performance Li-ion battery anodes (see 
With regard to claims 22, 23 and 26, WO ‘885 teaches fibers less than 10, less than 1 and less than 5 microns respectively by reciting diameters of 120 nm in [0097].

Conclusion
Claims 1-26 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194. The examiner can normally be reached 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        


Conferees:

/Carlos N Lopez/Patent Reexam Specialist, Art Unit 3991   

/Jean C. Witz/Supervisory Patent Reexam Specialist, Art Unit 3991